Appeal from an order of the Supreme Court, Special Term, Albany County which dismissed a petition in a proceeding under article 78 of the Civil Practice Act. Petitioner is employed by the State Liquor Authority as a beverage control investigator. Pursuant to chapter 307 of the Laws of 1954 petitioner’s title was allocated to grade 13. Application was then made to the director of classification and compensation for reallocation to grade 14. This application was denied, and an appeal was then taken to the classification and compensation appeals board, which reallocated the title to grade 14. On April 14, 1956 the Director of the Budget declined to approve the reallocation to grade 14 on the basis of a comparison of the duties of beverage control investigator with those of other investigative positions in the State service. The petition herein alleges that the action of the Director of the Budget was not based upon fiscal reasons, and was arbitrary and capricious, with no basis in law and fact to sustain it. We think the Director of the Budget was not hound by the determination of the classification and compensation appeals board. Section 39-a of the Civil Service Law gives the Budget Director the power of *905ultimate approval or disapproval of classifications (Matter of Cook v. Burton, 276 App. Div. 808). No standards of approval or disapproval are set up to guide the Budget Director but implicit in the statutory scheme is the necessity, under the State salary plan, for the retention of final authority in the Budget Director as representing the executive branch of the government. We find nothing in the petition to indicate the exercise of arbitrary or capricious power, and the Special Term so held. Order affirmed without costs.
Foster, P. J., Bergan, Goon and Gibson, JJ., concur.